PER CURIAM.
Appellant has been granted a belated direct appeal. The circumstances leading to this appeal are reported in Wooden v. State, 236 So.2d 137 (Fla.DCA 1st, 1970), and State v. Wooden, 246 So.2d 755 (Fla.1971). We now proceed to the merits.
The appellant challenges a jury verdict and judgment of conviction of rape (with a recommendation for mercy) of an 11-year-old girl. He argues that the trial court erred in allowing perjured testimony of the prosecutrix and her relatives to be introduced; that his rights were violated when the police took a pair of bloodstained pants from him at his home; and that the trial court erred in denying the defendant a directed verdict of not guilty at the close of the evidence.
We have fully reviewed the record in this case and can find no basis to support the foregoing allegations. There was no showing that the testimony complained of was perjured. The evidence is overwhelming as to appellant’s guilt of this dastardly crime. We observe that appellant has been afforded every consideration and his rights have been well guarded by all the courts involved.
The judgment of conviction is affirmed.
SPECTOR, C. J., and RAWLS and JOHNSON, JJ., concur.